Citation Nr: 1749854	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  10-43 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Hartford, Connecticut


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for lupus, to include as due to undiagnosed illness or other chronic qualifying disability pursuant to 38 U.S.C.A. § 1117.

2. Whether new and material evidence has been received to reopen a claim for service connection for eye problems, to include as due to undiagnosed illness or other chronic qualifying disability pursuant to 38 U.S.C.A. § 1117, and/or to include as secondary to lupus.

3. Whether new and material evidence has been received to reopen a claim for service connection for seizures, to include as due to undiagnosed illness or other chronic qualifying disability pursuant to 38 U.S.C.A. § 1117, and/or to include as secondary to lupus.

4. Whether new and material evidence has been received to reopen a claim for service connection for heart/chest pain (coronary sinus thrombosis and/or pericardial effusion), to include as due to undiagnosed illness or other chronic qualifying disability pursuant to 38 U.S.C.A. § 1117, and/or to include as secondary to lupus.

5. Whether new and material evidence has been received to reopen a claim for service connection for hair loss (alopecia), to include as due to undiagnosed illness or other chronic qualifying disability pursuant to 38 U.S.C.A. § 1117, and/or to include as secondary to lupus.

6. Whether new and material evidence has been received to reopen a claim for service connection for memory loss, to include as due to undiagnosed illness or other chronic qualifying disability pursuant to 38 U.S.C.A. § 1117, and/or to include as secondary to lupus.

7. Entitlement to service connection for lupus, to include as due to undiagnosed illness or other chronic qualifying disability pursuant to 38 U.S.C.A. § 1117.

8. Entitlement to service connection for eye problems, to include as due to undiagnosed illness or other chronic qualifying disability pursuant to 38 U.S.C.A. § 1117, and/or to include as secondary to lupus.

9. Entitlement to service connection for seizures, to include as due to undiagnosed illness or other chronic qualifying disability pursuant to 38 U.S.C.A. § 1117, and/or to include as secondary to lupus.

10. Entitlement to service connection for heart/chest pain (coronary sinus thrombosis and/or pericardial effusion), to include as due to undiagnosed illness or other chronic qualifying disability pursuant to 38 U.S.C.A. § 1117, and/or to include as secondary to lupus.

11. Entitlement to service connection for hair loss (alopecia), to include as due to undiagnosed illness or other chronic qualifying disability pursuant to 38 U.S.C.A. § 1117, and/or to include as secondary to lupus.

12. Entitlement to service connection for memory loss, to include as due to undiagnosed illness or other chronic qualifying disability pursuant to 38 U.S.C.A. § 1117, and/or to include as secondary to lupus.


REPRESENTATION

Veteran represented by:	Robert Chisolm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to April 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The Board previously remanded these matters in July 2011, June 2014, and February 2016.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2017.  The Board notes that a representative from the same firm as the attorney of record, M.C., was present to represent the Veteran during the hearing.  A transcript of the hearing is of record.

The Board notes that the Veteran mentioned he suffered from balancing and joint problems during the June 2017 hearing.  The Board directs the RO to follow up with the Veteran regarding this testimony and provide the Veteran with information needed to file a claim if necessary.

The issue of entitlement to service connection for memory loss, to include as due to undiagnosed illness or other chronic qualifying disability pursuant to 38 U.S.C.A. § 1117, and/or to include as secondary to lupus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A May 2002 RO rating decision denied entitlement to service connection for lupus, eye problems, seizures, heart/chest pain (coronary sinus thrombosis and/or pericardial effusion), hair loss (alopecia) and memory loss; the Veteran did not timely appeal that decision; new and material evidence was not submitted as to those issues within the one-year appeal period.

2. Evidence received since the May 2002 RO rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for lupus, eye problems, seizures, heart/chest pain (coronary sinus thrombosis and/or pericardial effusion), hair loss (alopecia) and memory loss.

3. The Veteran currently has lupus as a result of his Persian Gulf military service.

4. The Veteran's eye problems, seizures, and heart/chest pain (coronary sinus thrombosis and/or pericardial effusion) were caused by or aggravated by the Veteran's lupus.

5. The Veteran does not currently have a hair loss (alopecia) disorder.



CONCLUSIONS OF LAW

1. The May 2002 RO rating decision which denied service connection for lupus, eye problems, seizures, heart/chest pain (coronary sinus thrombosis and/or pericardial effusion), hair loss (alopecia) and memory loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1100 (2016).

2. New and material evidence having been received, the claims for entitlement to service connection for lupus, eye problems, seizures, heart/chest pain (coronary sinus thrombosis and/or pericardial effusion), hair loss (alopecia) and memory loss are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (a); 3.303, 3.304 (f)(2016).    

3. Resolving all reasonable doubt in his favor, the Veteran has lupus that was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).  

4. Resolving all reasonable doubt in his favor, the Veteran's eye problems, seizures and heart/chest pain (coronary sinus thrombosis and/or pericardial effusion) are secondary to his lupus.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.310 (2016).

5. Service connection for hair loss (alopecia) is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.		Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.		New and Material Evidence

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  "New evidence" means existing evidence not previously submitted to VA.  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In this case, the Veteran was initially denied entitlement to service connection for lupus, eye problems, seizures, heart/chest pain, hair loss and memory loss in May 2002.  He did not appeal or submit new evidence for the May 2002 RO rating decision within the appeal period.  Therefore, the May 2002 RO rating decision is final.  38 U.S.C.A. § 7105 (c) (1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000); currently 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016). 

In the May 2002 RO decision, the RO denied the Veteran's claim for lupus, seizures, heart/chest pain, hair loss, eye problems and memory loss, all as due to an undiagnosed illness because the illnesses were not undiagnosed and lupus could not be granted on presumptive basis.  Thus, for the Veteran's claim to be reopened, new evidence must have been added to the record since the last final rating decision that addresses this basis or supports a new theory of entitlement. 

Evidence submitted and obtained since the last final rating decision includes VA treatment records, private treatment records, and lay evidence.  Notably, in June 2017, the Veteran was afforded a Board hearing and an independent medical opinion was submitted. 

Upon review, the Board finds this evidence is both new and material evidence sufficient to reopen the Veteran's claim.  The evidence is new in that it was not of record at the time of the May 2002 RO rating decision, and the evidence is "material" because it relates to an unestablished fact necessary to substantiate the claim.  As a result, the Board finds that the evidence raises a reasonable possibility of substantiating the Veteran's claim.  38 C.F.R. § 3.156 (a).  As the credibility of new evidence is generally presumed, the Veteran's claims of entitlement to service connection for lupus, eye problems, seizures, heart/chest pain, hair loss and memory loss are reopened.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).
 
III.		Service Connection 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A § 1154 (a) (West 2014).

Under 38 C.F.R. § 3.317, service connection is available on a presumptive basis for certain types of qualifying disabilities in Persian Gulf veterans with service in the Southwest Asia theater of operations.  For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117 (d) warrants a presumption of service connection.  38 C.F.R. § 3.317 (a)(2). 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. 38 C.F.R. § 3.317 (a)(1)(ii).  In the case of claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Further, lay persons are competent to report objective signs of illness. 

A medically unexplained chronic multisymptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (e.g. irritable bowel syndrome).  A medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317 (a)(2)(i). 

38 C.F.R. § 3.317 also allows for service connection on a presumptive basis for certain enumerated infectious diseases.  38 C.F.R. § 3.317 (c).  Lupus, eye problems, seizures, chest/heart pain, hair loss and memory loss are not among those diseases.

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3). 

Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317 (b). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317 (a)(4).

Under 38 C.F.R. § 3.310, service connection on a secondary basis may be granted for a disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a non-service connected disability by a service connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In adjudicating a claim, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to provide facts about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102. 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Lupus, Eye Problems, Seizures, Heart/Chest Pain (Coronary Sinus Thrombosis and/or Pericardial Effusion) 

The Veteran asserts that he currently suffers from lupus due to his environmental exposure during service in the Persian Gulf War.  In addition, the Veteran asserts that he also suffers from eye problems, seizures and heart/chest pain as secondary to his lupus.  

Service treatment records are negative for any treatment or diagnosis for lupus.  In July 1988, the Veteran complained of neck and anterior chest pain.  He was diagnosed with a muscle strain.  In July 1989, the Veteran was seen for a rash on his face and was diagnosed with acne that resembled impetigo.  In October 1989, the Veteran complained of a rash on his nose area and was diagnosed with impetigo and placed on antibiotics.  On a September 1989 dental history form, the Veteran noted that he had painful joints.  The Board notes that the foregoing records pre-date the Veteran's Persian Gulf service.  Upon separation in April 1992, the Veteran's examination was normal.    

In December 1996, the Veteran was admitted to the hospital and was noted to have protein in his urine.  A kidney biopsy was done that revealed lupus nephritis.  The Veteran was diagnosed with lupus and lupus nephritis.

In July 2009, the Veteran saw his private physician for proteinuria.  The private physician stated that the Veteran had a recurrence of his lupus nephritis with hematuria, mild proteinuria and hyperfiltration.

In March 2013, a VA treatment note showed that the Veteran was seen for a follow up regarding his systemic lupus erythematous (SLE) with lupus nephritis.

In June 2017, the Veteran's representative submitted a private independent medical opinion regarding the Veteran's claim.  The private physician referenced to medical literature regarding Gulf War multisystem illness.  Regarding the Veteran's specific disability, SLE, the physician stated that the most common manifestations of the disease were rash, arthritis, and fatigue.  More severe consequences included nephritis, neurological problems, anemia and thrombocytopenia, pleural and pericardial effusions.  It was a chronic relapsing disease characterized by relative remission and flares.  She stated that SLE was slow to develop with non-specific signs and symptoms.  The physician said that while genetics played a role in susceptibility to SLE, the disease was believed to result from a variety of environmental factors including exposure to sunlight, drugs, and infections.  The most well established environmental factor was exposure to silica dust.  In addition, tetracycline, minocycline and doxycycline had all been shown to cause drug-induced SLE, which occurred on average two years after therapy when either of these antibiotics were initiated but could occur up to six years after therapy had started.

The physician stated that based on the evidence of record, the Veteran had complaints of chest pain, joint pain, and rashes throughout his military career.  The physician said that it was highly likely that the Veteran's SLE began in service.  She reasoned that the fact that the Veteran developed serious consequences of this disease, which usually manifest themselves more than 5 years after initial symptoms begin, only 4 years after discharge supported this conclusion.  The physician further stated that regardless of whether his in-service complaints were manifestations of his eventual diagnosis, the Veteran had no other risk factors for the disease.  He had no family history of the disease or any autoimmune disease in his family, he was more than two standard deviations below the range of age of onset, and he was not female.  Instead, the Veteran had multiple exposures that were known to cause SLE which included organic solvents, polychlorinated biphenyl, sunlight, and other exposures, which occurred on board ship, whether deployed to the Gulf or not.  The private physician opined that the most significant exposure that the Veteran had was the chronic use of tetracycline and minocycline to treat his acne during service.  The private physician noted that Tetracycline increased photosensitivity and the exposure to this drug at the same time he was exposed to the brutal sunlight in the Persian Gulf greatly increased his risk of developing the disease.  

Overall, the physician opined that it was at least as likely as not that the Veteran's SLE was caused by exposures incurred while in service.  In addition, the physician opined that his intracranial hemorrhage, seizures, coronary sinus thrombosis, anemia, visual field defect, kidney disease, skin rash and alopecia were all secondary to his SLE.  The Board overall agrees with this decision; however notes that the opinion regarding the alopecia is inconsistent with the evidence at hand, and will be discussed later in this analysis.  In addition, this opinion did not address the Veteran's memory loss claim.  

As an initial matter, the Veteran is not entitled to presumptive service connection under 38 C.F.R. § 3.317.  Although it is conceded that the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, the medical evidence of record does not show that the Veteran's lupus cannot be attributed to any known clinical diagnosis.  The Veteran's lupus has been clinically diagnosed as SLE, which firmly rules out the possibility of it being a symptom of an undiagnosed illness.  However, the Board finds that service connection for lupus on a direct basis is warranted.  

Here, the evidence establishes symptoms in service and a diagnosis of lupus within 4 years of separation from service for which the Veteran has sought continuing treatment.  As mentioned, in the June 2017 independent medical opinion, his claims file was reviewed and the private physician opined that the Veteran's lupus was more likely than not related to his time in service.  

Based on the June 2017 independent medical opinion regarding the nature of lupus as a disease and evidence of a diagnosis of lupus within 4 years after separation from service, the Board finds that overall the evidence supports the grant of service connection.  

Further, the Board finds that service connection for eye problems, seizures, and heart/chest pain is warranted on a secondary basis.  The Veteran has current diagnoses of these disabilities.  As noted above, the June 2017 private physician provided a positive nexus opinion between the Veteran's diagnosed eye problems, seizures, chest/heart pain and lupus.  There is no contrary medical opinion of record.  

Resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection for lupus is warranted.   In addition, service connection for eye problems, seizures and heart/chest pain as secondary to lupus is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Hair Loss (Alopecia)

The Veteran asserts that he currently suffers from hair loss, which developed as a result of his lupus.

When seeking service connection, the threshold requirement is that the Veteran demonstrates a current disability at some point during the pendency of the appeal.  In the absence of competent evidence showing a current disability, service-connection cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Service treatment records are negative for any treatment, diagnosis or complaints of hair loss.

In March 1997, the Veteran told his private physician that he had an episode of patchy hair loss approximately two years earlier that spontaneously resolved without any residual.  Upon examination, there were no areas of hair loss.

In August 2007, the Veteran saw his private physician for a follow up of his systemic lupus.  Upon examination there was no rash, alopecia, mucosal ulcers, dry eyes or mouth.

In November 2009, the Veteran saw his treating VA physician for a follow up for his lupus.  At this time there was no alopecia noted.  In a December 2012 VA treatment note, it was found again that there was no alopecia.

At the June 2017 Board hearing, the Veteran testified that he lost hair shortly after leaving service.  He also stated that he did not currently experience any hair loss.   

Ultimately, the Veteran has submitted no medical evidence sufficient to show a current hair loss disability.  The June 2017 independent medical opinion indicating that alopecia is secondary to his lupus is inconsistent with the evidence of record, which fails to show a current hair loss disability.    

The Veteran has offered his own opinion on diagnosis and etiology, stating that his hair loss disorder is causally related to or aggravated by his lupus.  The Board acknowledges that the Veteran is competent to describe his symptoms without any specialized knowledge or training.  Layno, 6 Vet. App. 465.  However, as a layperson, the Veteran is not competent to diagnose his symptoms as a specific disease, nor is he competent to render a nexus opinion regarding the etiology of any current disorder; both of these determinations require medical expertise.  Jandreau, 492 F.3d at 1372.  Therefore, the Board affords more probative weight to the private and VA treatment records as a whole than the June 2017 independent medical opinion.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer, 3 Vet. App. At 225; see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  Thus, in the absence of competent evidence showing a current diagnosis of hair loss, it is unnecessary to address the remaining elements of the claim for service connection.  See Brammer, 3 Vet. App. At 225.

The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert, 1 Vet. App. at 54-56.  Therefore, given the absence of evidence that there is a current hair loss disorder, the preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved.  Service connection for hair loss (alopecia), to include as due to undiagnosed illness or other chronic qualifying disability pursuant to 38 U.S.C.A. § 1117, and/or as secondary to lupus is not warranted.  


ORDER

1. New and material evidence having been submitted the claim for service connection for lupus, to include as due to undiagnosed illness or other chronic qualifying disability pursuant to 38 U.S.C.A. § 1117 is reopened and, to that extent only, the appeal is granted.

2. New and material evidence having been submitted the claim for service connection for eye problems, to include as due to undiagnosed illness or other chronic qualifying disability pursuant to 38 U.S.C.A. § 1117, and/or as secondary to lupus is reopened and, to that extent only, the appeal is granted.

3. New and material evidence having been submitted the claim for service connection for seizures, to include as due to undiagnosed illness or other chronic qualifying disability pursuant to 38 U.S.C.A. § 1117, and/or as secondary to lupus is reopened and, to that extent only, the appeal is granted.

4. New and material evidence having been submitted the claim for service connection for heart/chest pain (coronary sinus thrombosis and/or pericardial effusion), to include as due to undiagnosed illness or other chronic qualifying disability pursuant to 38 U.S.C.A. § 1117, and/or as secondary to lupus is reopened and, to that extent only, the appeal is granted.

5. New and material evidence having been submitted the claim for service connection for hair loss (alopecia), to include as due to undiagnosed illness or other chronic qualifying disability pursuant to 38 U.S.C.A. § 1117, and/or as secondary to lupus is reopened and, to that extent only, the appeal is granted.

6. New and material evidence having been submitted the claim for service connection for memory loss, to include as due to undiagnosed illness or other chronic qualifying disability pursuant to 38 U.S.C.A. § 1117, and/or as secondary to lupus is reopened and, to that extent only, the appeal is granted.

7. Entitlement to service connection for lupus, to include as due to undiagnosed illness or other chronic qualifying disability pursuant to 38 U.S.C.A. § 1117, is granted.

8. Entitlement to service connection for eye problems, to include as due to undiagnosed illness or other chronic qualifying disability pursuant to 38 U.S.C.A. § 1117, and/or as secondary to lupus, is granted.

9. Entitlement to service connection for seizures, to include as due to undiagnosed illness or other chronic qualifying disability pursuant to 38 U.S.C.A. § 1117, and/or as secondary to lupus, is granted.

10. Entitlement to service connection for heart/chest pain (coronary sinus thrombosis and/or pericardial effusion), to include as due to undiagnosed illness or other chronic qualifying disability pursuant to 38 U.S.C.A. § 1117, and/or as secondary to lupus, is granted.

11. Entitlement to service connection for hair loss (alopecia), to include as due to undiagnosed illness or other chronic qualifying disability pursuant to 38 U.S.C.A. § 1117, and/or as secondary to lupus, is denied.


REMAND

Although the Board regrets any additional delay, further development is required prior to adjudication of this appeal.

The Veteran asserts that his memory loss is due to his lupus.  

In May 2009, a VA treatment note showed that the Veteran had a past history of short term memory loss, but was able to get a degree in accounting.

In December 2012, a VA treatment note found that the Veteran had some memory loss and referred him to get neuropsych testing.  

At his June 2017 Board hearing, the Veteran testified that he was still having problems with memory loss and it was like a "brain fog."  He stated that he was not currently receiving any treatment for his memory problems.

Based on the evidence of record, the Board finds that the Veteran may suffer from memory loss that could be related to service.  Despite the March 2002 VA examination not finding a memory loss disability, this examination is over 15 years old and there is consistent complaints of memory loss issues to warrant a new examination.  In addition, this VA examination did not consider the Veteran's lay statements regarding his memory loss claim and therefore is inadequate.  Thus, a new VA examination is necessary to determine a current diagnosis and any nexus between memory loss and service and/or memory loss and lupus.   See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).


Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate any outstanding VA or private treatment records.

2. After completion of the foregoing, schedule the Veteran for a VA examination to determine the nature and etiology of his memory loss.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.

Based on a review of the evidence, the VA examiner should first determine whether the Veteran has a current memory loss disability and provide a diagnosis.  If the Veteran does not have a memory loss disability then the examiner must state this.  However, if the Veteran does have a memory loss disability, then the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any memory loss began in service, was caused by service, or is otherwise related to service.  This opinion should consider the Veteran's lay statements.

The VA examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability ore more) that any memory loss disability was caused or aggravated (worsened beyond natural progress) by the Veteran's lupus.

In providing the requested opinions, the examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation. 

 A complete rationale for any opinion expressed, to include citation to specific medical documents and clinical findings must be included in the report.

4. After all development has been completed readjudicate the issue of entitlement to service connection for memory loss. If any benefit sought remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow an appropriate time for response before returning the appeal to the Board for review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


